DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or disclose the alone or in combination the highlighted portions below.
1. A system for communication session management using smart callbacks, comprising: 
a callback manager comprising at least a processor, a memory, and a plurality of programming instructions stored in the memory and operating on the processor, wherein the plurality of programming instructions, when operating on the processor, cause the processor to:
 store and maintain a blockchain ledger; 
communicate with a brand interface server thereby to maintain relevant agent and brand data from the brand interface server; 
determine environmental context and user intent; 
 calculate estimated wait times for callbacks; 
receive a callback request and a scheduled callback time from the brand interface server; 
create a smart callback contract, the smart callback contract comprising default data fields, wherein the default data fields are populated with information from at least user profiles, agent and brand data, environmental context and user intent, and estimated wait times; 
execute the smart callback contract between consumers and agents at a specified time; 
connect the two parties, when the two first and second called parties are online; and 
validate the smart callback contract and add the callback to the blockchain ledger. 

2. A method for communication session management using smart callbacks, comprising the steps of: 
storing and maintaining a blockchain ledger; 
communicating with a brand interface server thereby to maintain relevant agent and brand data from the brand interface server; 
determining environmental context and user intent; 
calculating estimated wait times for callbacks; 
receiving a callback request and a scheduled callback time from the brand interface server;
 creating a smart callback contract, the smart callback contract comprising default data fields, wherein the default data fields are populated with information from at least user profiles, agent and brand data, environmental context and user intent, and estimated wait times;
executing the smart callback contract between consumers and agents at a specified time; 
connecting the two parties, when the two first and second called parties are online; and 
validating the smart callback contract and adding the callback to the blockchain ledger.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 2 of U.S. Patent No. 11, 394,829 Although the claims at issue are not identical, they are not patentably distinct from each other because the differences, between the claims of the patent and the instant claims, are only obvious word and/or phrase changes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Not the Abstracts and Figs. of the additional references cited on
the accompanying 892.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571-272-7484.  The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488. 
The official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. However, unofficial faxes can be direct to the examiner's computer at 571 273 -7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free).
29Sep2022
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652